WRIGHT, C. J.,
dissenting.—All the information which Colton, the prosecuting witness, and special agent for defendant, got, as to whether plaintiff McDonald had stolen the coal, he got from the plaintiff himself. That information, if believed, should have been a complete and satisfactory explanation. If not believed by Colton, it was his duty, before causing the arrest, to make diligent inquiry and investigation as to McDonald’s character,, and as to the truth of the explanation which he had given. This was not done, and therefore the arrest was without probable canse, as McDonaid’s explanation was fully corroborated by the subsequently developed facts.